Citation Nr: 1335505	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right wrist carpal tunnel syndrome.

2.  Entitlement to service connection for left wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to September 2006.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent rating for cervical spine degenerative changes and denied service connection for bilateral carpal tunnel syndrome and radiculopathy of the bilateral upper extremities.  The Veteran appealed the denial of service connection for bilateral carpal tunnel syndrome.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in April 2012.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran's right wrist carpal tunnel syndrome is related to his military service.

2.  The competent and credible evidence shows that the Veteran's left wrist carpal tunnel syndrome is related to his military service.


CONCLUSIONS OF LAW

1.  Right wrist carpal tunnel syndrome was incurred service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  Left wrist carpal tunnel syndrome was incurred service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Absent a showing of a resulting chronic condition during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313, 581 F.3d 1313 (Fed. Cir. 2009).  The current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, there are conflicting diagnoses for the Veteran's bilateral wrist conditions.  For example, the September 2009 addendum opinion noted that the Veteran's sensory median peak latency findings fell within the normal range (below 3.65) and, therefore, the Veteran did not have carpal tunnel syndrome as per the clinical definition.  Similarly, the April 2010 VA EMG noted that the Veteran's left carpal tunnel syndrome had improved and now fell into normal limits.  Nevertheless, other medical evidence of record from the appeals period shows a diagnosis of carpal tunnel syndrome.  See e.g., March 2010 VA treatment record, April 2010 VA EMG, April 2011 Addendum Opinion.  As such, there is medical evidence of a current diagnosis of bilateral carpal tunnel syndrome.

The Veteran's symptoms, described as numbness and tingling, are lay-observable.  Moreover, the March 2008 VA electromyography (EMG), prior to the Veteran's March 2009 claim, showed a diagnosis of bilateral carpal tunnel syndrome.  Therefore, the Veteran is competent to provide lay evidence of a diagnosis of this disability during the relevant time period.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the Veteran has provided credible lay evidence that his symptoms of bilateral carpal tunnel syndrome have been present since his military service.  See April 2012 hearing testimony.  Thus, the current disability requirement is met.

With regard to the in-service occurrence requirement, the Veteran reported an in-service onset of his symptoms in 1994.  See April 2012 hearing testimony.  He also submitted service treatment records supporting this claim at his hearing.  These service treatment records, dated August 1994 to October 1994, show reports of a six-month history of left arm pain and numbness in the left hand, which were thought to be symptoms of median nerve entrapment and either cervical radiculopathy or radial neuropathy.  Similarly, Air Force treatment records dated June 2006 show complaints of localized right wrist pain as well as numbness and tingling in his bilateral upper extremities.  Thus, the in-service occurrence requirement is met with regard to both the right and left wrist.

The medical evidence of record does not include a positive medical nexus opinion for carpal tunnel syndrome of either the right or left wrist.  As noted above, prior examinations did not find diagnoses of bilateral carpal tunnel syndrome.  The April 2011 addendum opinion found that the Veteran's symptoms were more likely caused by his cervical fusion than by his carpal tunnel syndrome.  In this way, the examiner seemingly provided a positive opinion on the issue of secondary service connection for a neurological condition due to the Veteran's service connected cervical spine disability.  However, it is unnecessary to address the issue of secondary service connection for another bilateral wrist condition in this case as the Veteran is competent to provide a positive lay opinion regarding the etiology of these conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(holding that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record); see also Wallin v. West, 11 Vet. App. 509, 512 (1998)(setting forth the requirement for establishing secondary service connection).

Under Jandreau, the Veteran is competent to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  492 F.3d 1372.  Here, he has reported that his symptoms began in service and have continued to the present.  He is competent to provide lay evidence of these symptoms and his lay evidence, which is supported by document complaints in service and a medical diagnosis since his separation, is deemed credible.  Thus, the nexus requirement is met with regard to both right and left wrist carpal tunnel syndrome.

For these reasons, the evidence favors an award of service connection for both right and left wrist carpal tunnel syndrome and the appeal is granted.


ORDER

Service connection for carpal tunnel syndrome of the right wrist is granted.

Service connection for carpal tunnel syndrome of the left wrist is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


